Citation Nr: 1423440	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-44 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002), for residuals of septic shock and abscess surgery as a result of treatment at a Department of Veterans Affairs Medical Center.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran had active duty military service from January 1971 to January 1974.  

This initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In December 2009, the Veteran testified at a hearing held before a decision review officer at the RO.  At transcript of the hearing has been associated with the file.

In May 2012, the Board denied the claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Memorandum Decision, the Court vacated the portion of the Board's May 2012 decision that denied compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for residuals of septic shock and abscess surgery as a result of treatment at a Department of Veterans Affairs Medical Center (VAMC), and remanded the matter for further action.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has asserted that he has residuals of septic shock and abscess surgery as a result of prolonged use of morphine.  Specifically, he has contended that he was prescribed morphine and was not told to use stool softeners, which led to constipation, and subsequently an abscess and septic shock.  His claimed residuals include occasional loss of bowel control and constipation, loss of memory, and an irregular heartbeat.  In conjunction with the duty to assist, a VA examination and opinion were obtained in May 2009.  

In its October 2013 decision, the Court found that "the medical evidence submitted by [the Veteran] raise[d] questions about the foundation of the 2009 medical examiner's opinion" that was relied upon by the Board.  This medical evidence consisted of testimony at the December 2009 Decision Review Officer hearing regarding numerous articles related to the matter on the internet that were not considered by the May 2009 examiner.  Therefore, another medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and his representative and ask them to submit all relevant internet or medical evidence cited to, and referenced at, the December 2009 RO hearing.  

2.  After the above records have been associated with the file, the Veteran should be afforded a VA examination.  The claims folder should be made available to the examiner for review before the examination.  After a review of the file and a thorough clinical evaluation, the examiner should provide an opinion as to whether the Veteran's residuals of septic shock and abscess surgery may be attributed to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination, or due to an event not reasonably foreseeable.  The examiner must specifically reference any medical treatise or internet evidence that is proffered by the Veteran and included in the claims folder, including his December 2009 testimony.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

